                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA                 )
                                         )
             v.                          )      No. 2:16 CR 97
                                         )
ANTOINE LAMARR CROCKETT                  )

                                       ORDER

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge dated October 4, 2019 (DE # 58), to which objections have been waived, the

Magistrate Judge’s findings and recommendations are now ADOPTED. Defendant is

ADJUDGED to have committed the Grade C violations of his supervised release

described in the March 26, 2019 Petition. (DE # 38.) Defendant’s term of supervised

release is REVOKED and defendant is hereby committed to the United States Bureau of

Prisons to serve a term of imprisonment of eleven (11) months, including receipt of

credit for time served while in federal custody. After successful completion of the

additional term of imprisonment, defendant shall not be placed on a further term of

supervised release. This sentence shall be imposed without requiring defendant to

make an additional court appearance.

                                         SO ORDERED.

      Date: October 16, 2019
                                         s/James T. Moody
                                         JUDGE JAMES T. MOODY
                                         UNITED STATES DISTRICT COURT
